PER CURIAM:
Su Hyon Kim appeals the district court’s order granting summary judgment to Defendant in this action alleging termination in violation of the Americans with Disabilities Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Kim v. MedImmune, Inc., No. CA-03-3149-PJM (D. Md. filed Aug. 17, 2004; entered Aug. 18, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED